Title: To Benjamin Franklin from John Bard, 18 August 1770
From: Bard, John
To: Franklin, Benjamin


Dear Sir
Augst: 18 1770
Altho the reluctance I have to ask favours of my Friends, Especially when there is too great a probability of its not being convenient, or in their power, to grant them; greatly discourages me in the request I am about to make. Yet while there is the most distant prospect of Success, I can not but hope your Friendship will Excuse me, as a Parent, in Ventureing to recommend to you, my Son Samuel, as a Successor to the late Mr. Parker, in the office he held in the post office. I hope Dr. Franklin will not attribute it to my Partial affection, when I tell him his Acknowledg’d Character in this place —his Integrity and merit render him worthy of such a Trust—and if it should not be Inconvenient, or Interfere with any other Views you may have; it will be adding an obligation, to the many Instances I have received of your Friendship and good will; which we shall ever remember with the warmest Gratitude and Affection. I am Dear Sir your most obliged and most Humble Servant
John Bard
 
Addressed: To / Doctr. Benjn. Franklin L.L.D. / Craven Street / London
